                                UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF TENNESSEE


In re:                                                                 Bankr. Case No. 21-00053-CMW-7
John T Tennyson                                                                                 Chapter 7
         Debtor(s)

                                        REQUEST FOR NOTICE



    Pursuant to Rule 2002(g), Americredit Financial Services, Inc. dba GM Financial hereby requests that
all notices, pleadings and other documents in this case be served upon it at the following address:

                                 Americredit Financial Services, Inc. dba GM Financial
                                 PO Box 183853
                                 Arlington, TX 76096




                                                    /s/ Mandy Youngblood
                                                 By__________________________________

                                                      Mandy Youngblood
                                                      PO Box 183853
                                                      Arlington, TX 76096
                                                      877-203-5538
                                                      877-259-6417
                                                      Customer.service.bk@gmfinancial.com




  Case 3:21-bk-00053       Doc 25    Filed 02/24/21 Entered 02/24/21 10:21:53            Desc Main
                                     Document     Page 1 of 2
                                UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF TENNESSEE


In re:                                                                  Bankr. Case No. 21-00053-CMW-7
John T Tennyson                                                                                  Chapter 7
         Debtor(s)


Certificate of Service
This Request for Notice was served electronically on the following individuals on February 23, 2021 :

         LEFKOVITZ AND LEFKOVITZ PLLC                       JEANNE ANN BURTON
         618 CHURCH ST STE 410                              4117 HILLSBORO PK SUITE 103116
         NASHVILLE, TN 37219                                NASHVILLE, TN 37215



                                                            /s/ Mandy Youngblood
                                                         By___________________________________
                                                             Mandy Youngblood
 xxxxx47372 / 1035603




  Case 3:21-bk-00053       Doc 25    Filed 02/24/21 Entered 02/24/21 10:21:53           Desc Main
                                     Document     Page 2 of 2
